
	
		II
		110th CONGRESS
		1st Session
		S. 1181
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 20, 2007
			Mr. Obama introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Securities Exchange Act of
		  1934 to provide shareholders with an advisory vote on executive
		  compensation.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Vote on Executive
			 Compensation Act.
		2.Shareholder vote on executive compensation
			 disclosures
			(a)AmendmentSection 16 of the Securities Exchange Act
			 of 1934 (15 U.S.C. 78n) is amended by adding at the end the following new
			 subsection:
				
					(h)Annual shareholder approval of executive
				compensation
						(1)In generalAny proxy or consent or authorization for
				an annual or other meeting of the shareholders occurring on or after January 1,
				2009, shall permit a separate shareholder vote to approve the compensation of
				executives as disclosed pursuant to the Commission’s compensation disclosure
				rules (which disclosure shall include the compensation discussion and analysis,
				the compensation tables, and any related material). The shareholder vote shall
				not be binding on the board of directors and shall not be construed as
				overruling a decision by such board, nor to create or imply any additional
				fiduciary duty by such board, nor shall such vote be construed to restrict or
				limit the ability of shareholders to make proposals for inclusion in such proxy
				materials related to executive compensation.
						(2)Shareholder approval of golden parachute
				compensation
							(A)DisclosureIn any proxy solicitation material for an
				annual or other meeting of the shareholders occurring on or after January 1,
				2009, that concerns an acquisition, merger, consolidation, or proposed sale or
				other disposition of substantially all the assets of an issuer, the person
				making such solicitation shall disclose in the proxy solicitation material, in
				a clear and simple form in accordance with regulations of the Commission, any
				agreements or understandings that such person has with any principal executive
				officers of such issuer (or of the acquiring issuer, if such issuer is not the
				acquiring issuer) concerning any type of compensation (whether present,
				deferred, or contingent) that are based on or otherwise relate to the
				acquisition, merger, consolidation, sale, or other disposition, and that have
				not been subject to a shareholder vote under paragraph (1).
							(B)Shareholder approvalThe proxy solicitation material containing
				the disclosure required by subparagraph (A) shall require a separate
				shareholder vote to approve such agreements or understandings. A vote by the
				shareholders shall not be binding on the board of directors and shall not be
				construed as overruling a decision by such board, nor to create or imply any
				additional fiduciary duty by such board, nor shall such vote be construed to
				restrict or limit the ability of shareholders to make proposals for inclusion
				in such proxy materials related to executive
				compensation.
							.
			(b)Deadline for rulemakingNot later than 1 year after the date of the
			 enactment of this Act, the Securities and Exchange Commission shall issue any
			 final rules and regulations required by the amendments made by subsection
			 (a).
			
